EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into this the 9th day of
August, 2010 by and between Clean Coal Technologies, Inc., a Nevada corporation
(the "Company"), and Robin Eves (the "Executive").

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be so employed by the Company from and after the date of this Agreement, it
being specifically acknowledged by each party hereto that upon execution and
delivery of this Agreement, any and all previous agreements whether in writing
or oral between the Executive and Company shall be terminated and superseded by
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

ARTICLE I EMPLOYMENT DUTIES AND BENEFITS

SECTION 1.1 EMPLOYMENT. The Company hereby employs the Executive as President
and Chief Executive Officer of the Company. The Executive accepts such
employment and agrees to perform the duties and responsibilities assigned to him
under this Agreement.

SECTION 1.2 DUTIES AND RESPONSIBILITIES. During the period of employment,
Executive agrees to exclusively serve the Company as President and Chief
Executive Officer and in such other offices and directorships of the Company and
of its subsidiaries and related companies (collectively, "Affiliates") to which
he may be elected or appointed, and to perform the duties commensurate with such
positions and such other reasonable and appropriate duties as may be requested
of him by the board of directors of the Company (the "Board of Directors") and
of the Affiliates, as applicable, in accordance with this Agreement and in
compliance with all applicable laws and regulations. Excluding periods of
vacation and sick leave to which the Executive is





entitled, Executive shall devote such time, energy, and skill exclusively to the
business and affairs of the Company and its Affiliates and to the promotion of
their interests as is necessary to perform the duties required of him by this
Agreement.

SECTION 1.3 WORKING FACILITIES; LOCATION. The Executive shall be furnished with
facilities and services suitable to his position and adequate for the
performance of his duties under this Agreement. The principal place of
performance by the Executive of his duties hereunder shall be in Broward County,
Florida, or at such other location as he may reasonably be required to travel in
the performance of his responsibilities. In support of its evolving business
plan, the Company may elect to establish additional domestic and international
offices.

SECTION 1.4 VACATIONS. The Executive shall be entitled each year during the
Term, as defined below, to a vacation with full salary and benefits, for the
number of weeks established by the Board of Directors, however not less than
thirty (30) days.

SECTION 1.5 EXPENSES. The Executive is authorized to incur reasonable expenses
for promoting the business of the Company, as directed by the Board of
Directors, including expenses for entertainment, travel and similar items. The
Company will promptly reimburse the Executive for all such expenses upon the
presentation by the Executive, from time to time, of an itemized account of such
expenditures. Expenses to be incurred shall be congruent with the budget.
Unforeseen expenses shall be preapproved by the Board of Directors or any
executive committee created by the board prior to incurring the expenses.

SECTION 1.6 VEHICLE ALLOWANCE. The Executive shall be paid a vehicle allowance
of $750 per month or, at his election, the Company shall lease for not more than
$750 per month a vehicle for the use of the Executive, the make and model of
which shall be mutually agreeable to the Company and the Executive.




SECTION 1.7 BENEFIT PLANS. From the effective date of this Agreement, the
Executive shall be entitled to participate in benefit plans provided to
employees of the




Company or Affiliates. Such participation shall be based upon the policies
established by the Board of Directors as applicable to the Executive.

SECTION 1.8 INDEMNIFICATION. It is understood that the Company has merged with
Clean Coal Systems, Inc. a Florida corporation, which had previously merged with
SAMI, a Florida corporation. It is understood and agreed that the Company shall
defend, hold harmless and indemnify the Executive for any action brought in a
Court of competent jurisdiction as a result of those mergers. The Company will
also aggressively pursue Director and Executive insurance on behalf of its Board
of Directors and Officers.

ARTICLE II COMPENSATION

SECTION 2.1 BASE SALARY. During the Term, the Company shall pay to the Executive
a base salary no less than the rate of $250,000 per annum for the period August
8, 2010 through July 31, 2011, and upon extension each year thereafter Executive
shall receive a cost of living increase. The pay schedule shall be the same as
other company employees. It is acknowledged and agreed that at the signing of
this agreement the Company is seriously under funded and as a result thereof the
parties agree that there will be no salary remuneration or expenses paid until
the company has been funded, at which time the financial position would be
reviewed, and final salary would be established. Salary and expenses would be
disbursed based on surplus funds being available, and the Company will make no
accruals for the first 90-days of employment.

SECTION 2.2 BONUS AND BONUS PLAN PARTICIPATION. The Executive may be entitled to
an annual bonus for each year during the Term of this Agreement. The amount of
the percentage within that limit shall be determined in the sole discretion of
the Board of Directors and shall be based on the achievements of written
objectives defined by the Board of Directors.

The Executive will be eligible to participate in the Management Incentive Plan.




SECTION 2.3 STOCK BONUS . In consideration of executives employment with the
Company, and subject to executives full and faithful performance of his duties
and obligations as more specifically set forth herein during the term hereof,
Executive shall be entitled to an irrevocable stock bonus program in the
following manner based upon the company's stock valuations on August 9, 2010.

Executive shall be entitled to an award of company stock totaling 28.0 million
shares of the company, apportioned equally over an eighteen month period, in
accordance with the following bonus award dates, provided he continues to be
employed by the Company on that date:

i.

50% exercisable immediately,

ii. 50% exercisable after January 31, 2012, or on the accomplishment of a
significant business objective as established by the Board of Directors.

In the event that Executive terminates his employment for any reason whatsoever
prior to full completion with the Company prior to the vesting of that bonus
period as set forth herein above, then any such bonus rights not yet completed
and accrued shall be terminated. By way of example, in the event that Executive
terminates his employment with the Company prior to January 31, 2012, then he
would be ineligible to exercise the bonus for (ii) herein above and would only
be entitled to his bonus in (i) herein above.

ARTICLE III TERM OF EMPLOYMENT AND TERMINATION

SECTION 3.1 TERM. This Agreement shall be for a period of two years
commencing on August 9, 2010, subject, however, to termination during such
period as
provided in this Article (the "Term"). This Agreement shall automatically extend
for two
(2) terms of one (1) year each except and unless the Company shall have notified
the
Executive by giving sixty days prior notice that the term will not be extended.

SECTION 3.2 TERMINATION BY THE COMPANY WITH CAUSE OR RESIGNATION. The Company
may terminate the Executive's employment, at any




time, for cause upon ten days' written notice and opportunity for the Executive
to remedy any non-compliance with the terms of this Agreement (if such
non-compliance can be remedied). Grounds for termination "for cause" shall be
any of the following: (i) intentional and material breach of his duty of loyalty
or care to the Company, (ii) gross negligence or willful misconduct in
performance of his duties during the course of his employment, (iii) persistent
failure to abide by the corporate policies and procedures established by the
Board of Directors; (iv) persistent failure to execute the reasonable and lawful
instructions of the Board of Directors relating to the operation of the
Company's business, and (v) conviction of any felony. Upon the date of
termination of the Executive's employment, pursuant to this Section 3.2, or
Executive's resignation, the Company's obligation to pay any compensation
(including bonuses) shall terminate, at which time the Company shall be
responsible for compensating the Executive for any unpaid salary and vacation
time not taken. Subject to this exception and the obligation of the Company to
compensate the Executive through the notice period, no other compensation shall
be payable to the Executive should this Agreement be terminated pursuant to this
Section 3.2.

SECTION 3.3 TERMINATION OR CESSATION OF EMPLOYMENT
WITHOUT CAUSE. If the Executive's employment is terminated or ceased without
cause, all compensation shall cease, but the Company shall be obligated to
compensate
the Executive with a lump sum severance payment equal to six months of the
present
value of his annual salary otherwise payable during the remaining Term of this
Agreement. To insure the severance pay, the Company, upon funding in the amount
of
Fifteen Million dollars or greater, will escrow one hundred twenty five thousand
dollars
($125,000.00) to be held in reserve, pursuant to an escrow agreement, to run
with the
term of this employment agreement. In the event the Executive's employment is
terminated pursuant to this section 3.3, the Executive shall be entitled to
participate in the
bonus payable pursuant to SECTION 2.2, with respect to the year in which his
employment is terminated. In addition, the non-competition covenant in SECTION
4.1(c)

below shall be automatically terminated on the effective date of any termination
of Executive's employment without cause. In the event Executive's employment is




terminated. Executive shall be entitled to receive the shares in the bonus plan
in SECTION 2.3 and the Stock Bonus Plan would be canceled.

SECTION 3.4 TERMINATION UPON DEATH OF THE EXECUTIVE. In

addition to any other provision relating to termination, this Agreement shall
terminate upon the Executive's death. In such event, all unpaid compensation,
compensation for vacation time not taken by the Executive and all expense
reimbursements due to the Executive shall be paid to the Executive's estate. In
the event the Executive's employment is terminated pursuant to this Section 3.4,
the Executive's estate also shall be entitled to a death benefit equal to six
months' salary and to participate, in the bonus payable pursuant to SECTION 2.2
with respect to the year in which his employment is terminated, prorated for the
year based on the number of full months worked during such year compared to 12
months.

The Company agrees to purchase a Term life insurance policy in the amount of
Five Hundred Thousand Dollars ($500,000.00) to run concurrently with the term
and any extended terms of this agreement. The beneficiary or beneficiaries shall
be at the sole discretion of the Executive. Prior to any cancellation by the
Company, for any reason, the Company shall give Executive a minimum of sixty
(60) days written notice whereupon, if he so chooses, the Executive may assume
the premium liability.

SECTION 3.5 TERMINATION UPON SALE.

(a) If during the Term, the Company:

(i)   is merged into another company;

(ii) sells all or substantially all of its assets to another company or person;

(iii) experiences a change in ownership of 50% or more of its common stock; or

(iv) issues shares in excess of 50% of its then outstanding stock to another
company or person and the Executive is not offered, by the acquiring company or
person, an employment position, or not offered an employment position
satisfactory to him, he shall be deemed Terminated Without Cause and shall be
entitled to a severance payment in an amount equal to one year's Base Salary,
which shall be in addition to




amounts payable to the Executive under Section 3.3 above. Additionally, the
outstanding balance of the 28 million of the bonus shares, as provided under
Section 2.3, would be considered as fully vested and payable to the Executive.

(b) The foregoing subsection 3.5(a) shall not apply if the Executive is an
equity participant in any of the transactions described in subsection
3.5(a)(i)-(iv) above.

ARTICLE IV CONFIDENTIALITY AND COMPETITION

SECTION 4.1 FURTHER OBLIGATIONS OF THE EXECUTIVE DURING AND AFTER EMPLOYMENT.



(a)

The Executive agrees that during the term of his employment under this
Agreement and for an additional period of one year, he will engage in no
business
activities which are or may be competitive with, or which might place him in a
competing
position to that of, the Company or any Affiliate except as authorized by the
Company's
Board of Directors.  The Executive further agrees that he shall not reveal any
drawings,
designs, patent filings prior to filing, or other information relating to any
object, or
project which The Company has not made available to the general public.



(b)

The Executive realizes that during the course of his employment, the
Executive will have produced and/or have access to confidential plans,
information,
business opportunity records, notebooks, data, specifications, trade secrets,
customer lists
and account lists  of the  Company and  its  Affiliates  ("Confidential
  Information").
Therefore, during and subsequent to his employment by the Company, or by an
Affiliate,
the Executive agrees to hold in confidence and not to directly or indirectly
disclose or use
or copy or make lists of any such Confidential  Information, except to the
extent
authorized by the Company in writing. All records, files, business plans,
documents,
equipment and the like, or copies thereof, relating to Company's business, or
the business
of an Affiliate, which the Executive shall prepare, or use, or come into contact
with, shall
remain the sole property of the Company, or of the Affiliate, and shall not be
removed
from the Company's or the Affiliate's premises without its written consent, and
shall be promptly returned to the Company upon termination or resignation of
employment with the




Company or its Affiliates.



(c)

Because of his employment by the Company, the Executive will have
access to trade secrets and confidential information about the Company, its
business
plans, its business accounts, its business opportunities, its expansion plans
into other
geographic areas and its methods of doing business. The Executive agrees that
for the
Term of this Agreement and an additional period of one year he will not take any
actions
which are calculated to persuade any employee, vendor or supplier of the Company
to
terminate or modify in any adverse manner his or its association with the
Company.



(d)

In the event a court of competent jurisdiction finds any provision of this
Section 4.1 to be so overbroad as to be unenforceable, then such provision shall
be
reduced in scope by the court, to the extent deemed necessary by the court to
render the
provision reasonable and enforceable. The Executive acknowledges and agrees that
any
breach of this Agreement by the Executive would cause immediate irreparable harm
to
the Company. The Executive agrees that should he violate any of the terms and
conditions of this Agreement, the Company, at its sole discretion, shall be
entitled to seek
and obtain immediate injunctive relief and enjoin further and future violations
of this
Agreement.

(e) In the event Executive knowingly and willingly violates either or all of
SECTION 4.1 to the economic detriment of Company, Executive will hold harmless,
defend and forthwith indemnify company of any and all loss sustained.

ARTICLE V DISABILITY AND ILLNESS

SECTION 5.1 DISABILITY AND SALARY CONTINUATION.

(a) Definition of Total Disability. For purposes of this Agreement, the terms
"totally disabled" and "total disability" shall mean disability as defined in
any total  disability insurance policy or policies, if any, in effect with
respect to the Executive. If no insurance policy is in effect, "total
disability" shall mean a medically determinable physical or mental condition
which, in the opinion of two physicians chosen by the mutual consent of the
parties, renders the Executive unable to perform substantially all of the




duties required pursuant to this Agreement. Total disability shall be deemed to
have occurred on the date of the disabling injury or onset of the disabling
illness, as determined by the two independent physicians. Ira the event that the
two independent physicians are unable to agree as to the date of the disabling
injury or onset of the disabling illness, such date shall be deemed to be the
later of the two dates determined by the physicians chosen pursuant to this
Section 5.1 (a).

(b) Salary Continuation. If the Executive becomes totally disabled during the
term of this Agreement, his full salary shall be continued for 90 days from the
date of the disabling injury or onset of the disabling illness as determined in
accordance with the provisions of SECTION 5.1 (a) above, and thereafter the
Executive's employment may be terminated in accordance with the provisions of
SECTION 3.3.

SECTION 5.2 Illness. If the Executive is unable to perform the services required
under this Agreement by reason of illness or physical injury not amounting to
total disability, also as determined in this Article, the compensation otherwise
payable to the Executive under this Agreement shall be continued for a period of
90 days and he shall be entitled to participate in the bonus payable in Section
2.2 with respect to the year in which the illness occurred, prorated for the
year based on the number of months worked during such year compared to 12, after
which the Executive's employment may be terminated and the Company shall have no
further obligation to the Executive.

ARTICLE VI

GENERAL MATTERS

SECTION 6.1 GOVERNING LAW. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.





SECTION 6.2 NO WAIVER. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

SECTION 6.3 AMENDMENT. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

SECTION 6.4 BENEFIT. This Agreement shall be binding upon the Executive and the
Company, and shall not be assignable by either party without the other party's
written consent.

SECTION 6.5 SEVERABILITY. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

SECTION 6.6 EFFECTIVE DATE. The effective date of this Agreement shall be August
9, 2010.

SECTION 6.7 ARBITRATION. The Company and the Executive expressly agree that
except for matters arising under Article IV of this Agreement, all disputes
arising out of this Agreement shall be resolved by arbitration in accordance
with the following provisions. Either party must demand in writing such
arbitration within ten days after the controversy arises by sending a notice to
arbitrate to both the other party and to the American Arbitration Association
(hereinafter referred to as "AAA"). The controversy shall then be arbitrated
pursuant to the rules promulgated by the AAA at the AAA's offices located in
Denver, Colorado. The parties will select by mutual agreement the arbitrator or
arbitrators (hereinafter collectively referred to as "arbitrator") to hear and
resolve the controversy. The arbitrator shall be governed by the express terms
of this Agreement and the laws of the State of Florida. The arbitrator's
decision shall be final




and binding on the parties and shall bar any suit, action, or proceeding
instituted in any federal, state, or local court or administrative tribunal.
Notwithstanding the preceding sentence, the arbitrator's judgment may be entered
in any court of competent jurisdiction. These arbitration provisions shall
survive the termination of this Agreement.

SECTION 6.8 NOTICES All notices shall be given by the Executive to the Board of
Directors shall be in writing and given to the Chairman of the board and if he
is not available, to the Vice-Chairman.

All notices given to the Executive by the Board of Directors shall be given in
writing by the Chairman of Vice-Chairman delivered to the Executive at his
office.

SECTION 6.9 COUNTER PARTS This agreement maybe executed in any number of
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed to be one and the same instrument.

SECTION 6.10 ENTIRE AGREEMENT This writing constitutes the entire agreement
between the parties here to with respect to the subject matter contained herein
and supersedes any and all prior negotiations, representations and
understanding, whether oral or in writing, between the parties hereto.

Signed this the date above.

Clean Coal Technologies, Inc.

By: /s/Edward Jennings

Chairman of the Board

/s/Robin Eves



